Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim includes the variables ‘x’ and ‘a’, where the value of x is defined as being from 0 to 100.  The value of the variable ‘a’ is not defined in the claims rendering the claim scope indefinite.  Furthermore, it is unclear in the claims whether the two instances of the claimed RE in the formula are chosen independently and whether the choice of RE may include more than one of the species present in the Markush group.  Claim 4 is dependent on claim 1 which clearly sets forth that the material may include one or more than one rare earth ion doping species; however, claim 4 does not set forth that the Markush group includes combinations of those RE elements.  Appropriate correction or explanation is required.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang in their publication “Understanding the effect of Mn2+ on Yb3+/Er3+ upconversion and obtaining a maximum upconversion fluorescence enhancement in inert-core/active-shell/inert-shell structures”

Regarding Claim 1:  Huang teaches the creation of nanoparticles (sub-20 nm size) capable of upconversion having an optically inert core (undoped NaYF4 ), a first shell enveloping said core and including Er, and Yb as rare earth dopants providing upconversion, and an optically inert second shell enveloping said first shell (undoped NaYF4) (See Abstract and Experimental).  The optically inert core of Huang is a nanoparticle seed crystal as the additional layers are grown on the nanoparticles (See Experimental).

Regarding Claim 2:  Huang teaches that the nanoparticle seed crystal is an undoped NaYF4 (See Experimental).

Regarding Claim 3:  Huang teaches that the nanoparticle seed crystal may have a size of 8 nm (See Paragraph following Figure 9).

Regarding Claim 4: Huang teaches that the first shell comprises an optically active material of composition NaY0.78-xF4:20%Yb, 2%Er, x% Mn, wherein x ranges from 0 to 40 mol%.  Haung shows materials where x is 0 in Figure 1.  

Regarding Claim 5:   Huang teaches that the core/shell nanoparticle has a size of 11 nm, while the core nanoparticles have a size of 8 nm.  The first shell has a thickness of 1.5 nm ((C/S-C)/2 as the core size is reported in terms of a diameter and a diameter includes 2 shell thicknesses; See Paragraph following Figure 9).

Regarding Claim 6:  Huang teaches that the second shell comprises an inert NayF4 second shell that is undoped (See Experimental).

Regarding Claim 7:  Huang teaches that the core/shell/shell nanoparticles have a size of 18 nm, while the core/shell nanoparticles have a size of 11 nm.  The second shell has a thickness of 3.5 nm ((C/S/S-C/S)/2 as the core/shell/shell size is reported in terms of a diameter and a diameter includes 2 shell thicknesses; See Paragraph following Figure 9).

Regarding Claim 8:  Huang teaches a method of creating upconversion nanoparticles by first synthesizing an optically inert core comprising a nanoparticle seed crystal of 4, a first shell is then deposited on the core, wherein the shell includes one or more rare earth ion doping species configured to provide upconversion (Yb, Er).  Finally, an optically inert second shell of composition NaYF4 is deposited on the first shell (See Experimental).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This action is made in response to applicant’s proposed amendments to the claims, which were entered during the First Action Interview on 3/14/22 and the First Action Interview Office Action was waived.  As was set forth in the interview, the action made after the proposed claim amendments were entered may be made final.  The teachings to Huang clearly teach the claimed structure, being an upconversion nanoparticulate material having a doped first shell and an optically inert core and second shell.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20190001024, See Paragraph 229 and Figures 9-10.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734